In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1952
ALLEN BROWN,
                                                Petitioner-Appellant,
                                 v.

JEFFREY E. KRUEGER,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Terre Haute Division.
          No. 2:17-cv-00240 — Jane Magnus-Stinson, Judge.
                     ____________________

 ARGUED SEPTEMBER 17, 2021 — DECIDED FEBRUARY 10, 2022
                ____________________

   Before SYKES, Chief Judge, and FLAUM and KIRSCH, Circuit
Judges.
    KIRSCH, Circuit Judge. In 2012, Allen Brown pled guilty in
the Eastern District of Missouri to unlawfully possessing a
firearm in violation of 18 U.S.C. § 922(g)(1). Brown admitted
to eight prior state law felony convictions, leading to an en-
hanced, 262 month sentence under the Armed Career Crimi-
nal Act, commonly known as the ACCA. After unsuccessfully
seeking habeas relief in the Eighth Circuit under 28 U.S.C.
2                                                     No. 20-1952

§ 2255, Brown used 28 U.S.C. § 2241 to file this habeas petition
in our circuit, where he was then confined, contending that
the Supreme Court’s decision in Mathis v. United States, 136
S. Ct. 2243 (2016), leaves him without the three predicate of-
fenses necessary to sustain his ACCA-enhanced sentence. To
press his claim, Brown relies on In re Davenport, 147 F.3d 605
(7th Cir. 1998), in which we held that a federal prisoner may
seek § 2241 relief in the circuit of confinement where § 2255’s
tight limits on second or successive motions would deny that
prisoner even one opportunity to seek habeas relief based on
a newly issued statutory interpretation decision.
    But Davenport driven § 2241 petitions present a thorny
choice of law question: are we to apply the law of the circuit
of confinement or that of the circuit of conviction? If the latter,
then Brown cannot prevail—Eighth Circuit precedent clearly
leaves him with the three predicate offenses necessary to sus-
tain his ACCA-enhanced sentence. In Chazen v. Marske, 938
F.3d 851 (7th Cir. 2019), we faced this same choice of law issue
but declined to decide it because the government conceded
that circuit of confinement law applied. Today, a similar
(though opposite) concession from Brown leads us to apply
Eighth Circuit law without resolving Davenport’s choice of
law question. Because Brown has the three predicate offenses
necessary to sustain his ACCA-enhanced sentence, we affirm
the district court’s denial of § 2241 relief.
                                 I
    In Allen Brown’s 2012 guilty plea, he acknowledged eight
prior Missouri felony convictions for oﬀenses including re-
sisting arrest, armed criminal action, weapons exhibiting, dis-
charging a ﬁrearm from a vehicle, ﬁrst degree vehicular tam-
pering, ﬁrst degree assault, and twice selling controlled
No. 20-1952                                                     3

substances. Brown further conceded that each of these of-
fenses was a serious drug oﬀense or violent felony under the
ACCA, 18 U.S.C. § 924(e). These convictions caused Brown to
be designated an armed career criminal, leading to an
ACCA-enhanced 262 month sentence, the reasonableness of
which he unsuccessfully challenged in a direct appeal before
the Eighth Circuit.
   Several years later, in 2016, Brown ﬁled a motion under
28 U.S.C. § 2255 in the Eastern District of Missouri seeking to
vacate his sentence and conviction. He based this request for
habeas relief on Johnson v. United States, 576 U.S. 591 (2015), in
which the Supreme Court invalidated § 924(e)’s so-called re-
sidual clause as unconstitutionally vague. Brown argued that,
post-Johnson, none of his prior crimes was a violent felony un-
der § 924(e), leaving only his two drug selling convictions as
predicate oﬀenses, one short of the three needed to sustain his
ACCA-enhanced sentence.
    The district court disagreed. Relying on the Eighth Cir-
cuit’s holding in United States v. Pulliam, 566 F.3d 784 (8th Cir.
2009), it concluded that Brown’s weapons exhibiting oﬀense
remained a violent felony under § 924(e)’s elements clause,
which Johnson left untouched. Because this left Brown with at
least three predicate oﬀenses, that court denied Brown’s
§ 2255 motion.
    The next year, in 2017, Brown relied on Davenport to ﬁle
this § 2241 petition in the Southern District of Indiana, where
he was then conﬁned. Brown again argued that he lacked the
three predicate oﬀenses necessary to support his ACCA-en-
hanced sentence, this time relying on the Supreme Court’s
2016 decision in Mathis. But this too was unsuccessful. The
district court for the Southern District of Indiana relied on a
4                                                    No. 20-1952

post-Mathis Eighth Circuit decision reaﬃrming Pulliam to
conclude that Brown’s weapons exhibiting oﬀense remained
a violent felony for ACCA purposes, leading it to deny
Brown’s petition for § 2241 relief. See United States v. Hudson,
851 F.3d 807, 809–10 (8th Cir. 2018). The present appeal fol-
lowed.
                                II
    Under Davenport, a federal habeas petitioner may circum-
vent § 2255’s second-or-successive bar and seek § 2241 relief
in our circuit only if three conditions are satisﬁed. First, the
petitioner must rely on a statutory interpretation case because
(unlike constitutional cases) § 2255’s second-or-successive bar
contains no exception for statutory interpretation decisions.
Chazen, 938 F.3d at 856. Second, the petitioner must establish
that he was unable to raise his statutory claim when he ﬁled
his original § 2255 motion and that the statutory interpreta-
tion decision relied upon applies retroactively. Id. Finally, the
legal error that would result from denying § 2241 relief must
be “grave enough to be deemed a miscarriage of justice.” Id.
    The government concedes that the ﬁrst two requirements
are met, which we accept for the purposes of this appeal. See
Id. at 865 (Barrett, J., concurring) (noting our discretion—alt-
hough not an obligation—to accept a concession on a point of
law). That leaves at issue only the third Davenport prong—
whether denial of § 2241 relief would be a miscarriage of jus-
tice. We’ve already held that a miscarriage of justice occurs
when a defendant erroneously receives an ACCA-enhanced
sentence. See Light v. Caraway, 761 F.3d 809, 813 (7th Cir. 2019).
And so the third Davenport prong in this case boils down to a
single merits determination: if Brown is correct that Mathis
leaves him without three ACCA-predicate oﬀenses, then
No. 20-1952                                                    5

failing to provide § 2241 relief would be a miscarriage of jus-
tice; if not, his sentence must stand.
    Brown concedes that his two drug selling oﬀenses are
ACCA predicates, so we need only determine whether one of
his other prior convictions remains a violent felony post-
Mathis. The district court began with Brown’s weapons exhib-
iting oﬀense, which Eight Circuit law deems a violent felony
both pre- and post-Mathis; we follow the same course.
                                 III
    The ACCA imposes a 15 year minimum sentence on any
individual convicted of possessing a ﬁrearm in violation of
18 U.S.C. § 922(g)(1) while having three prior convictions for
violent felonies, serious drug oﬀenses, or some combination
of both. 18 U.S.C. § 924(e). What constitutes a violent felony is
deﬁned in two separate clauses of § 924(e)(2)(B). One—the
enumerated oﬀenses clause—lists various generic oﬀenses,
including burglary, arson, and extortion. § 924(e)(2)(B)(ii).
The other—the elements clause, which is the subject of to-
day’s analysis—encompasses any oﬀense “ha[ving] as an ele-
ment the use, attempted use, or threatened use of physical
force against the person of another.” § 924(e)(2)(B)(i).
    In determining whether a defendant’s prior conviction is
a violent felony, courts are to take a categorical approach,
comparing the elements of the defendant’s statute of convic-
tion against those of the oﬀenses described by the two clauses
listed above. Mathis, 136 S. Ct. at 2248. If the elements of the
statute of conviction are any broader than those speciﬁed by
the ACCA, then it cannot be an ACCA predicate. Id. Mathis
clariﬁed that courts must distinguish between the elements of
an oﬀense (which a jury must ﬁnd beyond a reasonable
6                                                   No. 20-1952

doubt) and the statutorily-speciﬁed means of committing an
oﬀense (which the jury needn’t agree on at all) when applying
the categorical approach. Id. In so doing, Mathis overturned
earlier Eighth Circuit categorical approach decisions, which
failed to draw this distinction. See id. at 2250–51.
   Mathis’s overturning of these earlier Eighth Circuit deci-
sions is where Brown stakes today’s claim. Although he con-
cedes that his two drug selling oﬀenses remain ACCA predi-
cates, he contends that none of his other six convictions is a
violent felony post-Mathis, leaving him one shy of the three
predicate oﬀenses needed to uphold his sentence.
    Brown must ﬁrst overcome Pulliam, a pre-Mathis Eighth
Circuit decision holding that Brown’s weapons exhibiting of-
fense—codiﬁed at Mo. Rev. Stat. § 571.030.1(4)—is a violent
felony under the ACCA’s elements clause. See 566 F.3d at 788.
To do so, Brown argues that Pulliam was rendered a dead let-
ter by Mathis, which made all of the Eighth Circuit’s earlier
categorical approach decisions non-controlling. And on this
count, Brown is right: the Eighth Circuit has acknowledged
that its pre-Mathis categorical approach decisions are no
longer good law. See Brown v. United States, 929 F.3d 554, 559
(8th Cir. 2019).
    But Brown faces a further diﬃculty. He’s conceded that
circuit of conviction law (here, that of the Eighth Circuit) gen-
erally applies to Davenport based habeas petitions. And alt-
hough Pulliam holds no force after Mathis, a post-Mathis
Eighth Circuit decision—United States v. Hudson—has once
again deemed § 571.030.1(4) a violent felony. See 851 F.3d at
810. If we apply Hudson, there’s nothing more to say: Brown
has the three predicate oﬀenses needed to uphold his sen-
tence.
No. 20-1952                                                   7

    Brown therefore argues for an exception to his concession
that circuit of conviction law generally applies to Davenport
based habeas petitions. His position is that where a sister cir-
cuit has, in deeming a state law oﬀense to be an ACCA pred-
icate, overlooked contrary decisions from the courts of that
state, we should go our own way in interpreting the state stat-
ute at issue.
    Brown cites no authority supporting this position, and we
couldn’t ﬁnd any. Although Brown cites United States v. Ma-
ness, 23 F.3d 1006 (6th Cir. 1994), that case is inapposite. Ma-
ness was a direct appeal, not a cross-circuit § 2241 petition,
and so did not raise a choice of law question. But regardless
of whether such an exception exists (we doubt it), it’s incon-
sequential here. There are no signs that the Eighth Circuit has
overlooked contrary Missouri state court holdings. The case
that Brown relies on is State v. Gheen, 41 S.W.3d 598 (Mo. Ct.
App. 2001), a Missouri Court of Appeals decision involving
the same weapons exhibiting oﬀense of which Brown was
convicted. During a road rage incident, the defendant ﬁred
several shots toward another driver, who was killed when a
bullet ricocheted. Id. at 601. This occurred as the defendant’s
girlfriend and her child watched from inside the car. Id. at
600–01.
   Upon being charged with felony murder, the defendant
argued that the prosecution couldn’t prove the underlying
weapons exhibiting oﬀense, which criminalizes “knowingly
exhibit[ing], in the presence of one or more persons, any
weapon readily capable of lethal use in an angry or threaten-
ing manner.” Id. at 605 (citing Mo. Rev. Stat. § 571.030.1(4)).
As he saw it, the evidence showed only that he had exhibited
the handgun in front of his girlfriend and her child (whom he
8                                                   No. 20-1952

wasn’t threatening), and not that he had done so in an angry
or threatening manner. Id. at 605–06. But the Missouri Court
of Appeals rejected this argument, ﬁnding that the jury could
infer from the shots ﬁred in the other driver’s direction that
the defendant had brandished his gun in a threatening man-
ner. Id. at 606.
   In Brown’s view, Gheen demonstrates that § 571.030.1(4)
doesn’t necessarily entail the “use, attempted use, or threat-
ened use of physical force” against another person, as the
ACCA’s elements clause requires, given that the defendant
had not threatened his girlfriend or her child. And, Brown ar-
gues, this means § 571.030.1(4) criminalizes behavior outside
the scope of the elements clause, making it ineligible as an
ACCA predicate.
    But we disagree: the Gheen defendant, by brandishing a
ﬁrearm in the presence of others, certainly threatened to use
(and then fatally did use) physical force against another per-
son, regardless of whether it was his victim or others who wit-
nessed that threat. That ﬁts perfectly within the ACCA’s ele-
ments clause, which requires only the “threatened use of
physical force against the person … of another.” So we can’t
say that Gheen mandates a contrary conclusion from the
Eighth Circuit’s read of § 571.030.1(4). Moreover, a decision
from the Missouri Supreme Court—which controls over
Gheen, an intermediate appellate decision—supports treating
§ 571.030.1(4) as a violent felony under the elements clause.
    In State v. Parkhurst, 845 S.W.2d 31 (Mo. 1992), the Missouri
Supreme Court suggested that § 571.030.1(4) categorically in-
volves threatened physical force against another. Speciﬁcally,
it held that a defendant may raise self-defense against a
§ 571.030.1(4) charge because “ﬂourishing a weapon in the
No. 20-1952                                                    9

presence of others is equated to an assault,” which results in
“a substantial risk of death or physical injury to those in
whose presence such conduct occurs.” Id. at 36. Parkhurst
could therefore be read to suggest that § 571.030.1(4) viola-
tions invariably involve the threatened use of force against
others, just as the ACCA’s elements clause requires.
    Because Gheen isn’t at odds with—and Parkhurst seems to
support—the Eighth Circuit’s view of § 571.030.1(4), Brown’s
proposed exception isn’t satisﬁed. And that being so, we take
Brown at his word that Eighth Circuit law otherwise controls
the outcome of the appeal. See Chazen, 938 F.3d at 860 (accept-
ing the government’s choice of law concession in a Davenport
based appeal). In doing so, we decline to decide the Davenport
choice of law question, which “deserves our careful consider-
ation” and should be resolved only after the beneﬁt of full
brieﬁng on that issue from both parties in a future case. Id. at
865–66 (Barrett, J., concurring) (expressing skepticism that cir-
cuit of conﬁnement law should ever apply in Davenport cases).
    Given the Eighth Circuit’s holding that § 571.030.1(4) is a
violent felony under the ACCA’s elements clause, Brown has
the three predicate oﬀenses necessary to sustain his enhanced
sentence. We therefore aﬃrm the district court’s denial of
§ 2241 relief.
                                                      AFFIRMED